Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 10, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0029982 (Juma et al.) in view of US 2021/0044972 (Murray).
As to claims 2, 10 and 18, Juna teaches network server (102, fig 1), comprising: one or more processors; memory storing instructions that, when executed, are configured to cause the one or more processors to perform operations comprising: 
receiving a certificate signing request from a device (104, fig 1), the certificate signing request to provide a device security certificate to the device (106, fig1, see paragraphs 10-12); 
obtaining an identifier (108, fig 1) from the certificate signing request (see paragraph 12); 
determining whether an existing device security certificate is available for the device based on the identifier (see paragraph 13); and 
sending the certificate signing request to a certificate authority server (110, fig 1) associated with the network server upon determining that an existing device security certificate is not available (120, fig 1, see paragraph 14); 
receiving a device security certificate for the device from the certificate authority server (112, fig 1, see paragraph 14); and 
sending the device security certificate to the device (see paragraph 14).
What is lacking from Juna is the device being in a vehicle and the identifier being of the device.
In analogous art, Murray teaches that devices seeking security certificates can be located in a vehicle and that MAC addresses in the requests they send for said security certificates can be used to identify them and obtain the requested security certificates (see Murray, paragraphs 3, 57 and 77).
It would have been obvious to apply this teaching to Juma so as to include vehicle devices in the Internet of Things and to reliably identify said devices when providing them security certificates.
As to claims 3, 11 and 19, Juma further teaches wherein determining whether an existing device security certificate is available for the device comprises: determining whether the device is registered in a database of active devices using the identifier (118, fig 1); and upon determining that the device is registered, determining whether an existing device security certificate is available for the device using the identifier (see paragraph 13).
Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0029982 (Juma et al.) in view of US 2021/0044972 (Murray) as applied to claims 2, 10 and 18 above, and further in view of US 11240043 (Leblang et al.).
As to claims 6, 14 and 22, what is further lacking from Juma is wherein the certificate signing request is received over a network connection between the network server and the device in the vehicle, the operations further comprising: receiving a connection request from the device; establishing a communication session with the device over the network connection in response to the request; and receiving the certificate signing request from the device following establishment of the communication session, wherein the device security certificate is sent to the device in the communication session.
In analogous art, Leblang teaches a device requesting a connection and said connection being established before a CSR is sent for a security certificate (see Leblang, figure 2, steps 202-206 and 216).
It would have been obvious to one of ordinary skill in the arts to apply this teaching to Juma so as to ensure that the CSR is sent over an established connection.
Allowable Subject Matter
Claims 4-5, 7-9, 12-13, 15-17, 20-21 and 23-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2016/0087804 (Park et al.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641